NO.   04-15-00183-CR

                              FOURTH COURT OF APPEALS          sr^J&PSlM '^
                                SAN ANTONIO, TEXAS             "' ^N ANTO(fl#, ?}

                                  RICHARD LARES,               2015 JUN 25 PM /: 07
                                      Appellant




                                THE STATE OF TEXAS,

                                      Appellee

                    MOTION TO STAY JUDGMENT AND CONVICTION


TO THE HONORABLE JUSTICES OF SAID COURT:

     Comes Now, Richard Lares, TDCJ #1592255, Movant herein, in style and cause

and files this Motion To Stay Judgment and Conviction and respectfully asks the

Honorable Justices for an Order to Release Movant from custody Forthwith and in

support provides the following:

                                         I.

     Movant is Pro Se and in custody in the Texas Department of Criminal Justice

Correctional Institution's Pack 1 Unit, 2400 Wallace Pack Rd., Navasota, in

Grimes County, Texas 77868.

                                         II.

     Movant is challenging his Conviction and Judgment as being Unconstitution

al and believes that the current Sentence is Void.

                                        III.

     Movant is NOT a flight risk nor is he a threat to anyone as demonstrated

by his ability to maintain all Bond and Pretrial appointments as scheduled and

the fact that NO ONE complained that he might have committed any other offense.

                                         IV.

     Movant requires the resources that one can only get while at "liberty"

because the Texas Department of Criminal Justice System no longer maintains an

up todate Law Library with the technology that one can get while at "liberty".
Movant avers that a family member, former U.S. Congressman Albert Bustamonte,
once offered to help him(movant) in this criminal case and intends to seek out

this "family member for assistance. Plus movant's mom, Maria Bustamonte-Chapman,

will see to it that movant makes it to all hearings and Bond appointments. Mov-

ant has a good family support that includes San Antonio Police Chaplain Rev.

James P. Worley and brothers, sisters, aunts and uncles.

                                        V.


     Movant had a Bond with AAmigo Bail Bonds during all pretrial proceedings

under Cause No. 2006-CR-10110 in San Antonio, Texas Bexar County and believes

that he can obtain Bail once again from the same Bonds place.

                                      PRAYER

WHEREFORE PREMISES CONSIDERED, Movant Prays that the Honorable Justices Grant

this Motion to Stay Judgment and Conviction in the interest of justice or at

the very least grant any other relief within its jurisdiction.

SO MOVED, SO PRAYED FOR.

                                                 Respectfully Submitted,




                                                                 OL&ssu    .
                                                 Richard Lares, Pro Se


                              CERTIFICATE OF SERVICE

I have read the pleading and to the beast of my knowledge and belief, formed

after reasonable inquiry, that the instrument is NOT groundless, brought in

bad faith or brought for the purpose of harrassment, unnecessary delay, or

for other improper purpose.   That on the Date written in this Certificate,

Movant has forward a true and correct copy of this Motion to Stay Judgment and

Conviction by U.S. Mail to Bexar County D.A.'s Office at Paul Elizondo Tower

101 W. Nueva, Ste. 7th Fl., San Antonio, Texas 78205 and to the Clerk of the

Fourth Court of Appeals District, at Cadena-Reeves Justice Center, 300 Dolorosa

Suite 3200, San Antonio, Texas 78205-3037 sent by U.S. Postal Mail on 06/22/2015,
V)ec
  ecr




                 J


    S*,KJi

             ™
                              ■&
                          o
                      <   o



            r
                          7
                                   •J3




0)
w

in
to
o
ti!
--J
                P
a?
            o
01          0




                if-




      ■si

       d




       o
                t



                                   ' \